                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


AMANDA HUGHES,                                   )
                                                 )
        Plaintiff,                               )
                                                 )       No. 3:18-cv-00378
v.                                               )
                                                 )
ANDREW SAUL1,                                    )
                                                 )       Honorable Stephen Crocker
Commissioner of Social Security,                 )
                                                 )
        Defendant.                               )


                                       NOTICE OF APPEAL

        Notice is given that Plaintiff/Appellant, Amanda Hughes, hereby appeals to the United

States Court of Appeals for the Seventh Circuit, from the Order and Opinion entered by United

States Magistrate Judge Stephen Crocker on September 30, 2019. Said Order denied Plaintiff’s

applications for Disability Insurance Benefits and Supplemental Security Income with the Social

Security Administration, affirming the Commissioner’s decision to deny Plaintiff’s application

for Disability Insurance Benefits and Supplemental Security Income. The parties consented to

vest jurisdiction in the magistrate judge on November 13, 2018 (Dkt. No. 16.) Plaintiff requests

leave to file this Notice of Appeal pursuant to the In Forma Pauperis order approved by the

District Court on May 21, 2018. (Dkt. No. 3).


Dated: October 22, 2019                                                s/ Barry A. Schultz
                                                                       Barry A. Schultz
Barry A. Schultz                                                       Attorney for Plaintiff/Appellant
The Law Offices of Barry A. Schultz, P.C.
1601 Sherman Avenue, Suite #500

1
 As of June 4, 2019, Andrew M. Saul is the Commissioner of Social Security. Pursuant to Rule 25(d) of
the Federal Rules of Civil Procedure, he is substituted as Defendant. No further action needs to be taken
by reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
Evanston, Illinois 60201
(847) 864-0224
ARDC #: 3128193
                               CERTIFICATE OF SERVICE

The undersigned does hereby state under penalty of perjury that on the 24th day of October 2019,
I electronically filed the NOTICE OF APPEAL with the Clerk of the Court using the CM/ECF
system which sent notification of the such filing to the following:

Eric Truett
Special US Assistant Attorney
200 West Adams Street, 30th Floor
Chicago, IL 60606

                                                    s/Maisha Whittington
                                                     Maisha Whittington
                                                     Legal Assistant
